This action was begun upon the complaint of the state, on the 12th day of September, 1941.  The defendant waived preliminary examination, the case was tried to the court upon a plea of not guilty.  From the judgment of guilty and the sentence entered thereon, the defendant appeals.  The facts will be stated in the opinion.
In the complaint the defendant was charged with nonsupport of his wife and eight children, ranging in age from fifteen years to two years.  The only claim made upon this appeal is that the evidence does not sustain the *Page 438 
finding of the trial court that the failure of the defendant to furnish support was wilful.
We have carefully reviewed the evidence and there is ample evidence in the record to sustain the finding of the trial court. No useful purpose would be served by setting it out in detail. The court found the defendant guilty and suspended judgment for two years, placed the defendant on probation subject to the provisions of the law of this state and the rules and orders of the municipal court for the city and county of Milwaukee. Judgment was entered on September 18, 1941.  The appeal was taken September 14, 1942, four days before the time for appeal expired.
It appeared upon oral argument that the main reason for the appeal was the fact that the defendant now has a good job and but for the judgment standing against him he might be promoted and for that reason a reversal of the judgment is sought.  The defendant has been at large during the entire period and apparently has taken a different attitude toward his duty in regard to the support of his family.  However that may be, this court cannot act as a court of pardon.  When upon examination of the record it appears that the finding of the trial court is amply supported by the evidence, this court cannot do otherwise than affirm the judgment.  Whether the circumstances entitle the defendant to be relieved of the sentence of the court is a matter for the consideration of the governor in the exercise of the pardon power.
By the Court. — Judgment affirmed. *Page 439